Case: 15-11536    Date Filed: 12/09/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 15-11536
                           Non-Argument Calendar
                         ________________________

                          Agency No. A200-853-258

GLENDON ASSIS MIRANDA,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (December 9, 2015)

Before TJOFLAT, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Glendon Miranda, a native and citizen of Brazil, proceeding pro se, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

February 2015 motion to reopen removal proceedings sua sponte. Miranda argues
              Case: 15-11536     Date Filed: 12/09/2015   Page: 2 of 5


that: (1) the immigration judge (“IJ”) exhibited bias in his removal proceedings

and erred in concluding that his children’s medical conditions did not constitute

exceptional and extremely unusual hardship; and (2) the BIA erred in affirming the

IJ’s decision and that reopening should have been granted in light of those errors.

After thorough review, we dismiss the petition in part and deny it in part.

      We review our subject matter jurisdiction de novo. Chao Lin v. U.S. Att’y

Gen., 677 F.3d 1043, 1045 (11th Cir. 2012). Typically, we review for abuse of

discretion the BIA’s denial of a motion to reopen removal proceedings, and our

review is limited to determining whether the BIA exercised its discretion in an

arbitrary or capricious manner. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319

(11th Cir. 2009). Where a petitioner seeks review of the denial of a motion to

reopen based on the BIA’s sua sponte authority, however, we lack jurisdiction over

that claim. Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1292-93 (11th Cir. 2008).

      As an initial matter, the law-of-the-case doctrine bars Miranda’s challenge to

his final order of removal. Under this doctrine, an appellate court’s fact-findings

and conclusions of law are generally binding in all later proceedings in the same

case. Mega Life & Health Ins. Co. v. Pieniozek, 585 F.3d 1399, 1405 (11th Cir.

2009).   The law-of-the-case doctrine may only be overcome if: (1) new and

substantially different evidence is produced; (2) controlling authority has changed;




                                          2
              Case: 15-11536     Date Filed: 12/09/2015    Page: 3 of 5


or (3) the prior decision was clearly erroneous and would result in a manifest

injustice. Oladeinde v. City of Birmingham, 230 F.3d 1275, 1288 (11th Cir. 2000).

      To the extent that Miranda seeks to challenge the BIA’s final order affirming

the IJ’s denial of his application for cancellation of removal, the law of the case

doctrine applies. Miranda presents the same arguments on that issue in the instant

appeal as he did in Miranda v. U.S. Att’y Gen. (“Miranda I”), 561 F. App’x 809

(11th Cir. 2014) (unpublished), and we previously concluded that we lacked

jurisdiction to review that claim because Miranda’s petition for review was

untimely.   Furthermore, Miranda has not presented any new or substantially

different evidence, does not contend that controlling authority has changed, and

has not demonstrated that Miranda I was clearly erroneous. Accordingly, we deny

Miranda’s petition to the extent that it challenges his final order of removal.

      As for his challenge to the denial of his second motion to reopen, we lack

jurisdiction to review it. Under the Immigration and Nationality Act (“INA”), an

alien may file one motion to reconsider within 30 days of the BIA’s final order of

removal, specifying the errors of law or fact in the BIA’s order. 8 U.S.C. §

1229a(c)(6); 8 C.F.R. 1003.2(b). An alien may also file one motion to reopen

removal proceedings within 90 days of the BIA’s final order of removal, which

must state new facts that would be proven at a hearing if the motion were granted

and be supported by affidavits or other evidence. 8 U.S.C. § 1229a(c)(7); 8 C.F.R.


                                          3
              Case: 15-11536    Date Filed: 12/09/2015   Page: 4 of 5


§ 1003.2(c). Further, the BIA retains the authority to reopen removal proceedings

or reconsider a prior decision sua sponte at any time. 8 C.F.R. § 1003.2(a).

      We liberally construe pleadings filed by pro se litigants, holding them to a

less stringent standard than those prepared by lawyers. Campbell v. Air Jamaica

Ltd., 760 F.3d 1165, 1168 (11th Cir.), cert. denied, 135 S. Ct. 759 (2014).

Nevertheless, “issues not briefed on appeal by a pro se litigant are deemed

abandoned,” and will not be considered. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

      Contrary to the government’s assertions, Miranda expressly claimed in his

brief that he sought review of that decision and argued that reopening was

warranted based on the IJ’s errors. Thus, Miranda has not abandoned his challenge

to the BIA’s March 2015 denial of his second motion to reopen. Nevertheless, we

lack jurisdiction to review that decision. As the BIA noted, Miranda’s motion was

time- and number-barred, since it was filed more than 90 days after the issuance of

the BIA’s final order of removal and was Miranda’s third motion seeking

reconsideration and/or reopening. Consequently, the BIA only could have granted

reopening through its sua sponte authority. In fact, Miranda explicitly requested

that the BIA exercise its sua sponte authority to reopen his removal proceedings.

Because we lack jurisdiction to review a petition challenging the denial of a motion




                                         4
             Case: 15-11536    Date Filed: 12/09/2015   Page: 5 of 5


to reopen based on the BIA’s sua sponte authority, we dismiss the part of

Miranda’s petition challenging the BIA’s March 2015 order.

      DENIED in part and DISMISSED in part.




                                       5